Case 1:20-cv-02795-PGG-GWG Document 52 Filed 06/17/21 Page 1 of 3

 

Juve _|0, 20#/

 

 

Cut (qb he.

 

fla uk GM tes DH rf on Leg. OB He Lp O29

 

‘S00 Veal St.

 

NY NY (0d 1

 

 

CE : VWshus dea Sill te NV. ure of ( SONS et a/

 

 

AO-N -CT{5~ BOL GW

 

 

) U A qe (561 la he J

 

 

= ~
1 (2(w eh \Ivev Aun of MY ond pe auc ee hier gl

 

 

VUNE ld Zozl. At Ws pest of ylegh

 

ey 2h Dol. Wee delved) bt ovec A luerles.

 

SE cE ATTACH MENT

 

 

 

Tle WC Contuves fo Ae Ve Marl Yo Pes Th ihe Nec

 

As balay “id Awad CyimoS Q0.rkeny @. Loc 3 Years Nou ——~

 

 

dyer wily Wz bws.| Ths 3 ¢ Va ha of My A end wen

 

(3 (yet ef flip i tk Coxts. Will the

 

Me. ke hd Aerdible ©

 

 

 

 

 

 

 

 

Rs. Vee +oThes (wuste i ana fy = an 7
tH whe a fi Gull cls a i, ee
bor J J oleh vi Y tie 0 Adlees ty [~ A fo

(Ne (ducts. :

 

 

 

 

 

 
 

Case 1:20-cv-02795-PGG-GWG Document 52 Filed 06/17/21 Page 2 of 3

 

 

CLERK OF COURT — a
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
U.S. COURTHOUSE - S00 PEARL STREET
NEW YORK, NY 10007 - Notice, o-

 
    

       

“ELA Cores

ae Or “spondence
3 IUFEMEents
% 340,719

OFFICIAL BUSINESS

See 26 Gree
~ Joshua Adany Schuite-——
Reg. No. 79471-054
LEGAL MATL MCC New York
150 Park Row
New York, NY 10007

 

eT ew ye eS a BAY ig pee a,

 

 
 

 
 

 

‘Case 1:20-cv-02795-PGG-GWG Document 52 Filed 06/17/21 Page 3 of 3

 

“ plein! [ENE Elseeds rigtedeqegies yife! adil bala BESTS Leo t

     

- 4S pes. (ONG

4 i § x Cc
Dac) AN AN

4

YQ 79%) OS |
INI
Leo ladle QPS TAC
